In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the Planning Board of the City of New Rochelle, dated June 2, 1987, which granted site plan approval of a proposed commercial marina, the petitioners appeal from a judgment of the Supreme Court, Westchester County (Marbach, J.), entered February 25, 1988, which dismissed the proceeding.
Ordered that the judgment is affirmed, with one bill of costs.
The petitioners have raised objections to the Planning Board’s approval of a site plan for a marina to be built by the corporate respondents. These objections have already been found to be without merit by judgment of the Supreme Court affirmed by this court in a prior proceeding (see, Syracuse Bros, v Darcy, 127 AD2d 588). The petitioners are bound by the earlier judgment under the principle of stare decisis (see, Matter of Foy v Schechter, 1 NY2d 604). They cannot resurrect previously determined issues under the guise of not having *775been a party to the previous action. Brown, J. P., Lawrence, Kunzeman and Hooper, JJ., concur.